EXHIBIT 10.18

Amendment 2018-1
to the
Devon Energy Corporation
defined contribution RESTORATION Plan

The Devon Energy Corporation Defined Contribution Restoration Plan (the "Plan")
is irrevocably amended as follows:

1.Article IX of the Plan ("Amendment and Termination") is amended to add a new
Section 9.2 is added to the Plan to read as follows:

"9.2Termination of the Plan for EnLink Participants.  On July 18, 2018, the
Company consummated the sale of its ownership interests in EnLink Midstream
Partners, LP and EnLink Midstream, LLC described in the Purchase Agreement,
dated June 5, 2018, by and among Devon Gas Services, L.P. And Southwestern Gas
Pipeline, L.L.C., as Sellers, Enlink Midstream Manager, LLC, Devon Energy
Corporation, And GIP III Stetson I, L.P. And GIP III Stetson II, L.P., as
Acquirors (the "EnLink Sale"), which constituted a change in control event
within the meaning of Treasury Regulation §1.409A-3(i)(5).  Accordingly, in
connection with the consummation of the EnLink Sale, the portion of the Plan
consisting of the Accounts of the Participants who were employed by a company
that experienced a change in control event upon the EnLink Sale (the "Affected
Participants") is irrevocably terminated and liquidated in accordance with
Treasury Regulation §1.409A-3(j)(4)(ix)(B), and all accrued and unpaid benefits
payable to Affected Participants under the Plan shall be distributed to the
Affected Participants in a single lump sum payment in accordance with Treasury
Regulation §1.409A-3(j)(4)(ix)(B)."

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2018-1 to the Plan to be executed this 21st
day of August, 2018.  

DEVON ENERGY CORPORATION

 

By:

 

/s/ Tana K. Cashion

Name:

 

Tana K. Cashion

Title:

 

Senior Vice President, Human Resources

 

[Signature Page to Amendment 2018-1 to the Devon Energy Corporation

Defined Contribution Restoration Plan]

 